Title: From George Washington to the Governor and Council of North Carolina, 19 June 1789
From: Washington, George
To: Governor and Council of North Carolina



Gentlemen,
New York, June 19th 1789

It was scarcely possible for any Address to have given me greater pleasure, than that which I have just received from you: because I consider it not only demonstrative of your approbation of my conduct in accepting the first office in the Union, but also indicative of the good dispositions of the citizens of your State towards their Sister States, and of the probability of their speedily acceeding to the new general Government.
In justification of the opinion which you are pleased to express, of my readiness “to advise every measure calculated to compose party divisions, and to abate any animosity that may be excited by mere difference of opinion,” I take the liberty of referring you to the sentiments communicated by me to the two Houses of Congress. On this occasion, I am likewise happy

in being able to add the strongest assurances, that I entertain a well-grounded expectation that nothing will be wanting on the part of the different branches of the general Government to render the Union as perfect, and more safe than ever it has been.
A difference of opinion on political points is not to be imputed to Freemen as a fault; since it is to be presumed that they are all actuated by an equally laudable and sacred regard for the liberties of their Country. If the mind is so formed in different persons as to consider the same object to be somewhat different in its nature and consequences, as it happens to be placed in different points of view, and if the oldest, the ablest and the most virtuous Statesmen have often differed in judgment as to the best forms of Government—we ought, indeed, rather to rejoice that so much has been effected, than to regret that more could not all at once be accomplished.
Gratified by the favourable sentiments which are evinced in your address to me, and impressed with an idea that the Citizens of your State are sincerely attached to the Interest, the Prosperity and the Glory of America; I most earnestly implore the Divine benediction and guidance in the councils, which are shortly to be taken by their Delegates on a subject of the most momentuos consequence, I mean, the political relation which is to subsist hereafter, between the State of North Carolina and the States now in Union under the new general Government.

Go: Washington

